DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claim term “electrically close” is interpreted in light of paragraph CCC of Applicant’s specification, which states that “Since a difference in the voltage drop between the actuator 8 (#9) and the actuator 8 (#10) is limited to the slight voltage drop, which is caused by driving the actuator 8 (#9) in the short line segment between the actuator 8 (#9) and the actuator 8 (#10), it can be said that the actuator 8 (#9) and the actuator 8 (#10) are electrically close to each other.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi (EP 1479112 B1) in view of Komai et al. (US 5266965).
Regarding claims 1, 12, 16-17:
	Hiyoshi et al. disclose a liquid ejection apparatus (Figs. 24-25) comprising:
	an inkjet head (head 124), and
	a sheet conveyance path along which a sheet can be conveyed to the inkjet head (Figs. 24-25)
	wherein the inkjet head comprises a plurality of nozzles (5) for ejecting liquid (paragraph 38), each nozzle connected to a pressure chamber (pressure liquid chamber 6), each pressure chamber having a corresponding plurality of capacitance-type actuators (driving part 25 of piezoelectric 12) that changes the pressure in the pressure chamber to eject liquid from the nozzle connected to the pressure chamber (paragraph 59 & Figs. 1, 23);
	a common electrode (common external electrode 23) connected to a first terminal (e.g. internal electrode 22A) of each actuator in the plurality of capacitance-type actuators (Figs. 2-3, 8-9);
	a plurality of individual electrodes (individual external electrodes 24) respectively connected to a second terminal (e.g. internal electrode 22B) of each actuator in the plurality of capacitance-type actuators (Figs. 2-3, 8-9); and
	an actuator drive circuit (IC 16) configured to charge and discharge the capacitance of a first actuator (e.g. represented by a first capacitance C, shown in Fig. 8) and a second actuator (e.g. represented by a second nearby capacitance C, shown in Fig. 8), the second actuator being positioned electrically close to the first actuator on the common electrode (Figs. 6-9),
	wherein a first group (e.g. odd channels) of capacitance-type actuators connected to a first group of individual electrodes pressurizes pressure chambers when a positive voltage is applied (paragraph 59), and
	wherein a second group (e.g. even channels) of capacitance-type actuators connected to a second group of individual electrodes pressurizes pressure chambers when a negative voltage is applied (paragraph 59).
	Hiyoshi et al. do not expressly disclose that the actuator drive circuit is configured such that a drive waveform applied to the first group of individual electrodes and a drive waveform applied to the second group of individual electrodes are mutually inverted waveforms.
	However, Komai et al. disclose a liquid ejection apparatus that is able to prevent deterioration of ink ejection velocity (col. 6, lines 50-59) by driving a first actuator (an odd channel) to discharge capacitance during a period in which the capacitance of a second actuator (an even channel), positioned electrically closet to the first actuator (Fig. 8), is being charged (Figs. 12-13),
	wherein the drive waveform applied to the first group of individual electrodes and a drive waveform applied at the same time to the second group of individual electrodes are mutually inverted waveforms (as provided by the phase difference: Figs. 12-13).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Hiyoshi et al.’s actuator drive circuit to perform Komai et al.’s phase difference driving, so as to prevent deterioration in ink ejection velocity.
Regarding claims 2 and 13:
	Hiyoshi et al.’s modified apparatus comprises all the limitations of claims 1/12, and Hiyoshi et al. also disclose that the first and second actuators have a positional relationship in which at least one-half of a voltage drop that occurs in an electrical path through the common electrode to the first and second actuators occurs in a portion of the electrical path having a common impedance (via at least the external common electrode 23, represented by Rcom) when the actuator drive circuit discharges or charges the capacitance of an actuator in the plurality of capacitance type actuators (Figs. 8-9).
Regarding claims 3 and 14:
	Hiyoshi et al.’s modified apparatus comprises all the limitations of claims 1/12, and Hiyoshi et al. also disclose that the first and second actuators have a positional relationship in which at least one-half of a wiring resistance in an electrical path through the common electrode to the first and second actuator occurs in a portion of the electrical path having a common impedance (paragraphs 61-77 & Figs. 8-9).
Regarding claim 4:
	Hiyoshi et al.’s modified apparatus comprises all the limitations of claim 1, and Hiyoshi et al. also disclose that each actuator in the plurality of capacitance-type actuators is connected to the common electrode at different positions along a first direction of the common electrode (Figs. 6, 8-9).
Regarding claim 5:
	Hiyoshi et al.’s modified apparatus comprises all the limitations of claim 1, and Hiyoshi et al. also disclose that groups of actuators in the plurality of capacitance-type actuators are connected to the common electrode at different positions along a first direction of the common electrode (e.g. odd/even actuators: Figs. 6, 8-9).
Regarding claim 7:
	Hiyoshi et al.’s modified apparatus comprises all the limitations of claim 1, and Hiyoshi et al. also disclose that the common electrode is sequentially connected to the plurality of capacitance-type actuators (Figs. 2, 6-7).
Regarding claims 8 and 15:
Hiyoshi et al.’s modified apparatus comprises all the limitations of claims 1/12, and Hiyoshi et al. also disclose that the actuators in the plurality of capacitance-type actuators comprise piezoelectric materials (paragraph 42).
Regarding claims 9 and 18:
	Hiyoshi et al.’s modified apparatus comprises all the limitations of claims 1/17, and Hiyoshi et al. also disclose that the first actuator and the second actuator may be in a first group (e.g. the first and third driving parts 25 / capacitors C are in an odd-number channel group: Figs. 2, 6-9), and Komai et al. also disclose that the actuator drive circuit is configured to drive a first group of actuators (odd channels) in the plurality of capacitance-type actuators at a first time during a liquid ejection operation and another group of actuators (even channels) in the plurality of capacitance-type actuators at a second time after the first time during the liquid ejection operation (provided with a “phase difference”: col. 6, lines 39-59 & Figs. 9-13).
Regarding claims 10-11:
	Hiyoshi et al.’s modified apparatus comprises all the limitations of claims 1/9, and Hiyoshi et al. also disclose that the actuator drive circuit is configured to apply a first drive waveform to the first actuator at the first time and a second drive waveform to the second actuator at the second time (col. 6, lines 39-59), and
	wherein the first drive waveform has a charge period (tr) that is offset from a discharge period (tf) of the second drive waveform by a half cycle of an inherent oscillation cycle of the liquid ejection unit (Figs. 12-13).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyoshi et al. as modified by Komai et al., as applied to claim 5 above, and further in view of Satomi (US 2017/0008286 A1).
Regarding claim 6:
	Hiyoshi et al.’s modified apparatus comprises all the limitations of claim 5, but does not expressly disclose that the actuators in the groups are aligned with each other in a second direction intersecting the first direction.
	However, Satomi disclose a liquid ejection apparatus that can be manufactured such that damage to the actuators is suppressed (paragraph 68), in part by forming groups of actuators (107) connected to a common electrode (common wiring 174b), the actuators being aligned with each other in a second direction (slanted, in Fig. 14) intersecting with a first direction (intersecting the vertical direction, in Fig. 14).
	Therefore, at the time of filing, it would have been obvious to utilize the actuator orientation disclosed by Satomi into Hiyoshi et al.’s modified apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanada (US 2005/0104913 A1) discloses applying mutually inverted waveforms to adjacent actuators (Figs. 5-8).
Kubota (US 6533379 B1) disclose a plurality of waveform generators (37-39) for applying respective waveforms (Figs. 4A-C), different in phase, to sequentially positioned actuators (Fig. 8).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853